In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCabe, J.), dated September 7, 1988, which granted the motion of the defendant Stephen V. Kirschner to change the venue of the action from Nassau County to Oneida County.
Ordered that the order is affirmed, with costs.
We find that the Supreme Court did not improvidently exercise its discretion in changing the venue of the instant action (see, Callahan v Cortland Mem. Hosp., 127 AD2d 921; Thomas v Small, 121 AD2d 622). Lawrence, J. P., Eiber, Rosenblatt and Miller, JJ., concur.